FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSE ANTONIO DEL CID-                           No. 07-74470
 MAZARIEGOS,
                                                 Agency No. A098-113-305
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jose Antonio Del Cid-Mazariegos, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals order dismissing

his appeal from an immigration judge’s decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KY/Research
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

       We reject Del Cid-Mazariegos’ claim that he is eligible for asylum and

withholding of removal based on his membership in a particular social group,

namely, Guatemalan males who refuse to join gangs, or based on his anti-gang

political opinion. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir.

2008) (rejecting as a particular social group “young men in El Salvador resisting

gang violence”) (internal quotation omitted); Barrios v. Holder, 581 F.3d 849,

854-56 (9th Cir. 2009) (refusal to join a gang does not amount to political opinion.)

       Accordingly, because Del Cid-Mazariegos failed to demonstrate that he was

persecuted on account of a protected ground, we deny the petition as to his asylum

and withholding of removal claims. See id. at 856.




KY/Research                               2                                     07-74470
       We lack jurisdiction to consider Del Cid-Mazariegos’ CAT claim because he

did not exhaust it before the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




KY/Research                              3                                  07-74470